Citation Nr: 1726669	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

In his August 2013 substantive appeal, the Veteran checked the box indicating a desire for a Board hearing via live videoconference.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.S. § 7107 (LexisNexis 2017); 38 C.F.R. § 20.700 (2016).  A Travel Board hearing was scheduled for December 2, 2016 and the Veteran did not appear for the hearing.  However, returned mail dated October 26, 2016 indicates that the Veteran may not have received notification of his hearing.  There is no indication that the Veteran has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704.  Therefore, the Board finds that a remand is necessary so that the Veteran may be afforded a new hearing in order to preserve his right to due process of law.  See 38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to verify the Veteran's current residential address.

2. Schedule the Veteran for a hearing in accordance with his August 2013 request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


